In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00123-CR
        ______________________________


         MISTY SCOTT BEENE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 241st Judicial District Court
                Smith County, Texas
           Trial Court No. 241-0243-08




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

        Misty Scott Beene appealed the adjudication of her sentence and revocation of her

community supervision. She was adjudicated guilty of fraud regarding a controlled substance or

prescription medication, and her community supervision was revoked in Smith County1 on June 7,

2010. Her notice of appeal was filed June 21, 2010.

        Beene’s counsel has now filed a motion to permanently abate the appeal, stating that Beene

has died. Counsel has attached to his motion a copy of her obituary.

        The death of an appellant during the pendency of his or her appeal deprives this Court of

jurisdiction. TEX. R. APP. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App.

1997); Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996).

        Accordingly, we grant the motion and permanently abate this appeal.



                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:           August 31, 2010
Date Decided:             September 1, 2010

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).

                                                       2